UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7674


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CURTIS ALLEN YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:01-cr-00227-AWA-1)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis Allen Young, Appellant Pro Se.    Timothy Richard Murphy,
Special   Assistant  United  States   Attorney,   Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Curtis Allen Young appeals the district court’s order

denying his motion seeking a reduction of his sentence under 18

U.S.C. § 3582(c)(2) (2006).         We court review the denial of a

§ 3582(c)(2) motion for abuse of discretion.                United States v.

Munn, 595 F.3d 183, 186 (4th Cir. 2010).             We have reviewed the

record and conclude that, as the district court held, Young is

ineligible for the reduction he seeks.               Id. at 187.        To the

extent   Young   also   seeks   a   reduction   of    his    sentence    under

Amendments 599 and 750 of the Sentencing Guidelines, neither

amendment is assists him.


                                                                    AFFIRMED




                                     2